Exhibit31.4 Certification by the Chief Financial Officer Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 I, F. Michael Johnson, certify that: 1. I have reviewed this report on Form10-K of BancTrust Financial Group, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; /s/F. Michael Johnson F. Michael Johnson Chief Financial Officer Date: April 27, 2012
